Exhibit 10.1

 

FORM OF SERIES A PREFERRED STOCK PURCHASE AGREEMENT

 

This SERIES A PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of
October 15, 2019, by and between C-BOND SYSTEMS, INC., a Colorado corporation,
with its address at 6035 South Loop East, Houston, Texas 77033 (the “Company”),
and [                                   ] (the “Buyer”).

 

WHEREAS:

 

A. The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the rules
and regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”); and

 

B. Buyer desires to purchase and the Company desires to issue and sell, upon the
terms and conditions set forth in this Agreement, 96,000 shares of Series A
Preferred Stock of the Company (“Series A Shares”) with the rights and
preferences as set forth on the Certificate of Designation of the Series A
Preferred Stock attached hereto as Exhibit A (“Certificate of Designation”).

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Buyer severally (and not jointly) hereby agree as follows:

 

1. Purchase and Sale of Series A Shares.

 

a. Purchase of Series A Shares.  On the Closing Date (as defined below), the
Company shall issue and sell to the Buyer and the Buyer agrees to purchase from
the Company 96,000 Series A Shares with the rights and preferences as set forth
in the Certificate of Designation.

 

b. Form of Payment.  On the Closing Date (as defined below), (i) the Buyer shall
pay $80,000.00 for the Series A Shares to be issued and sold to it at the
Closing (as defined below) (the “Purchase Price”) by wire transfer of
immediately available funds to the Company, in accordance with the Company’s
written wiring instructions, against delivery of the Series A Shares, and
(ii) the Company shall deliver such duly executed and authorized Series A Shares
on behalf of the Company, to the Buyer, against delivery of such Purchase Price.

 

c. Closing Date.  Subject to the satisfaction (or written waiver) of the
conditions set forth in Section 6 and Section 7 below, the date and time of the
issuance and sale of the Series A Shares pursuant to this Agreement (the
“Closing Date”) shall be 12:00 noon, Eastern Standard Time on or about October
18, 2019, or such other mutually agreed upon time. The closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur on the
Closing Date at such location as may be agreed to by the parties.

 



 

 

 

2. Buyer’s Representations and Warranties.  The Buyer represents and warrants to
the Company that:

 

a. The Buyer has full power and authority to enter into this Agreement, the
execution and delivery of which has been duly authorized and this Agreement
constitutes a valid and legally binding obligation of the Buyer, except as may
be limited by bankruptcy, reorganization, insolvency, moratorium and similar
laws of general application relating to or affecting the enforcement of rights
of creditors, and except as enforceability of the obligations hereunder are
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law).

 

b. The Buyer acknowledges its understanding that the offering and sale of the
Series A Shares and the shares of common stock issuable upon conversion of the
Series A Shares (such shares of common stock being collectively referred to
herein as the “Conversion Shares” and, collectively with the Series A Shares,
the “Securities”) is intended to be exempt from registration under the 1933 Act,
by virtue of Rule 506(b) promulgated under the Securities Act of 1933, as
amended, and the provisions of Regulation D promulgated thereunder.  In
furtherance thereof, the Buyer represents and warrants to the Company and its
affiliates as follows:

 

i. The Buyer realizes that the basis for the exemption from registration may not
be available if, notwithstanding the Buyer’s representations contained herein,
the Buyer is merely acquiring the Securities for a fixed or determinable period
in the future, or for a market rise, or for sale if the market does not rise.
The Buyer does not have any such intention.

 

ii. The Buyer realizes that the basis for exemption would not be available if
the offering is part of a plan or scheme to evade registration provisions of the
1933 Act or any applicable state or federal securities laws, except sales
pursuant to a registration statement or sales that are exempted under the 1933
Act.

 

iii. The Buyer is acquiring the Securities solely for the Buyer’s own beneficial
account, for investment purposes, and not with a view towards, or resale in
connection with, any distribution of the Securities.

 

iv. The Buyer has the financial ability to bear the economic risk of the Buyer’s
investment, has adequate means for providing for its current needs and
contingencies, and has no need for liquidity with respect to an investment in
the Company.

 

v. The Buyer and the Buyer’s attorney, accountant, purchaser representative
and/or tax advisor, if any (collectively, the “Advisors”) has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of a prospective investment in the Securities.  The Buyer also
represents it has not been organized solely for the purpose of acquiring the
Securities.

 

2

 

 

vii. The Buyer (together with its Advisors, if any) has received all documents
requested by the Buyer, if any, and has carefully reviewed them and understands
the information contained therein, prior to the execution of this Agreement.

 

c. The Buyer is not relying on the Company or any of its employees, agents,
sub-agents or advisors with respect to the legal, tax, economic and related
considerations involved in this investment.  The Buyer has relied on the advice
of, or has consulted with, only its Advisors.  

 

d. The Buyer has carefully considered the potential risks relating to the
Company and a purchase of the Securities, and fully understands that the
Securities are a speculative investment that involves a high degree of risk of
loss of the Buyer’s entire investment.  Among other things, the Buyer has
carefully considered each of the risks described under the heading “Risk
Factors” in the Company’s SEC filings.

 

e. The Buyer will not sell or otherwise transfer any Securities without
registration under the 1933 Act or an exemption therefrom, and fully understands
and agrees that the Buyer must bear the economic risk of its purchase because,
among other reasons, the Securities have not been registered under the 1933 Act
or under the securities laws of any state and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the 1933 Act and under the applicable securities laws of such
states, or an exemption from such registration is available.  In particular, the
Buyer is aware that the Securities are “restricted securities,” as such term is
defined in Rule 144, and they may not be sold pursuant to Rule 144 unless all of
the conditions of Rule 144 are met.  The Buyer also understands that the Company
is under no obligation to register the Securities on behalf of the Buyer.  The
Buyer understands that any sales or transfers of the Securities are further
restricted by state securities laws and the provisions of this Agreement.

 

f. The Buyer and its Advisors, if any, have had a reasonable opportunity to ask
questions of and receive answers from a person or persons acting on behalf of
the Company concerning the offering and the business, financial condition,
results of operations and prospects of the Company, and all such questions have
been answered to the full satisfaction of the Buyer and its Advisors, if any.

 

g. The Buyer represents and warrants that: (i) the Buyer was contacted regarding
the sale of the Securities by the Company (or an authorized agent or
representative thereof) with whom the Buyer had a prior substantial pre-existing
relationship; and (ii) no Securities were offered or sold to it by means of any
form of general solicitation or general advertising, and in connection
therewith, the Buyer did not: (A) receive or review any advertisement, article,
notice or other communication published in a newspaper or magazine or similar
media or broadcast over television or radio, whether closed circuit, or
generally available; or (B) attend any seminar meeting or industry investor
conference whose attendees were invited by any general solicitation or general
advertising; or (C) observe any website or filing of the Company with the SEC in
which any offering of securities by the Company was described and as a result
learned of any offering of securities by the Company.

 



3

 

 

h. The Buyer has taken no action that would give rise to any claim by any person
for brokerage commissions, finders’ fees or the like relating to this Agreement
or the transactions contemplated hereby.

 

i. The Buyer is an “accredited investor” as that term is defined in Rule 501(a)
of Regulation D.

 

j. Legends.  The Buyer understands that until such time as the Securities have
been registered under the 1933 Act or may be sold pursuant to an applicable
exemption from registration, the Securities shall bear a restrictive legend in
substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY
STATE SECURITIES LAWS, AND MAY NOT BE PLEDGED, SOLD, ASSIGNED, HYPOTHECATED OR
OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO
IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS
OR (2) THE ISSUER OF SUCH SECURITIES RECEIVES AN OPINION OF COUNSEL TO THE
HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE REASONABLY ACCEPTABLE
TO THE ISSUER’S TRANSFER AGENT, THAT SUCH SECURITIES MAY BE PLEDGED, SOLD,
ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.”

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to an exemption from
registration without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions, to the effect that a public
sale or transfer of such Security may be made without registration under the
1933 Act, which opinion shall be accepted by the Company so that the sale or
transfer is effected.  The Buyer agrees to sell all Securities, including those
represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any. In the
event that the Company does not accept the opinion of counsel provided by the
Buyer with respect to the transfer of Securities pursuant to an exemption from
registration, such as Rule 144, at the Deadline (as defined in the Certificate
of Designation), it will be considered an Event of Default (as defined in the
Certificate of Designation).

 



4

 

 

3. Representations and Warranties of the Company.  The Company represents and
warrants to the Buyer that:

 

a. Organization and Qualification.  The Company and each of its Subsidiaries (as
defined below), if any, is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted.  ”Subsidiaries” means any corporation or
other organization, whether incorporated or unincorporated, in which the Company
owns, directly or indirectly, any equity or other ownership interest.

 

b. Authorization; Enforcement.  (i) The Company has all requisite corporate
power and authority to enter into and perform this Agreement and to consummate
the transactions contemplated hereby and thereby and to issue the Securities, in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby (including without limitation, the issuance of
the Series A Shares and the issuance and reservation for issuance of the
Conversion Shares issuable upon conversion or exercise thereof) have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or its shareholders is
required, (iii) this Agreement has been duly executed and delivered by the
Company by its authorized representative, and such authorized representative is
the true and official representative with authority to sign this Agreement and
the other documents executed in connection herewith and bind the Company
accordingly, and (iv) this Agreement constitutes, and upon execution and
delivery by the Company of the Series A Shares, each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms except as may be limited by
bankruptcy, reorganization, insolvency, moratorium and similar laws of general
application relating to or affecting the enforcement of rights of creditors, and
except as enforceability of the obligations hereunder are subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law).

 

c. Capitalization.  As of the date hereof, the authorized common stock of the
Company consists of 500,000,000 authorized shares of common stock, $0.001 par
value per share, of which 108,939,633 shares are issued and outstanding and
1,000,000 shares of preferred stock, $0.10 par value per, of which no shares are
outstanding. On or prior to the Closing Date, the Certificate of Designation
shall be filed with the Colorado Secretary of State authorizing 800,000 Series A
Shares. All of such outstanding shares of capital stock are duly authorized,
validly issued, fully paid and non-assessable.  

 

d. Issuance of Securities.  The Securities upon issuance will be validly issued,
fully paid and non-assessable, and free from all taxes, liens, claims and
encumbrances with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of shareholders of the Company and
will not impose personal liability upon the holder thereof.

 



5

 

 

e. No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the
Securities and reservation for issuance of the Conversion Shares) will not (i)
conflict with or result in a violation of any provision of the Articles of
Incorporation, as amended or By-laws, or (ii) violate or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both could become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, patent, patent license or instrument
to which the Company or any of its Subsidiaries is a party, or (iii)  result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or affected
(except for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect (as defined herein)).  The businesses of the
Company and its Subsidiaries, if any, are not being conducted, and shall not be
conducted so long as the Buyer owns any of the Securities, in violation of any
law, ordinance or regulation of any governmental entity.  ”Material Adverse
Effect” means any material adverse effect on the business, operations, assets or
financial condition of the Company or its Subsidiaries, if any, taken as a
whole, or on the transactions contemplated hereby or by the agreements or
instruments to be entered into in connection herewith.  

 

f. SEC Documents; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “1934 Act”) (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents (other than exhibits to such documents) incorporated by
reference therein, being hereinafter referred to herein as the “SEC
Documents”).  Upon written request the Company will deliver to the Buyer true
and complete copies of the SEC Documents, except for such exhibits and
incorporated documents.  As of their respective dates or if amended, as of the
dates of the amendments, the SEC Documents complied in all material respects
with the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  None of the
statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior the date hereof).  As of their
respective dates or if amended, as of the dates of the amendments, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles, consistently applied, during the periods
involved  and fairly present in all material respects the consolidated financial
position of the Company and its consolidated Subsidiaries as of the dates
thereof and the consolidated results of their operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).  The Company is subject to the reporting
requirements of the 1934 Act.

 



6

 

 

g. Absence of Certain Changes.  Since June 30, 2019, except as set forth in the
SEC Documents, there has been no material adverse change and no material adverse
development in the assets, liabilities, business, properties, operations,
financial condition, results of operations, prospects or 1934 Act reporting
status of the Company or any of its Subsidiaries.

 

h. Absence of Litigation.  Except as set forth in the SEC Documents, there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company or any of its Subsidiaries, or their
officers or directors in their capacity as such, that could have a Material
Adverse Effect.  The Company and its Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.

 

i. No Integrated Offering.  Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the 1933 Act of the
issuance of the Securities to the Buyer.  The issuance of the Securities to the
Buyer will not be integrated with any other issuance of the Company’s securities
(past, current or future) for purposes of any shareholder approval provisions
applicable to the Company or its securities.

 

j. No Investment Company.  The Company is not, and upon the issuance and sale of
the Securities as contemplated by this Agreement will not be an “investment
company” required to be registered under the Investment Company Act of 1940 (an
“Investment Company”).  The Company is not controlled by an Investment Company.

 

4. COVENANTS.

 

a. Best Efforts.  The Company shall use its commercially reasonable efforts to
satisfy timely each of the conditions described in Section 7 of this
Agreement.  

 

b. Form D; Blue Sky Laws.  The Company agrees to timely make any filings
required by federal and state laws as a result of the closing of the
transactions contemplated by this Agreement.

 

c. Use of Proceeds.  The Company shall use the proceeds for general working
capital purposes.

 

d. Expenses.  At the Closing, the Company’s obligation with respect to the
transactions contemplated by this Agreement is to reimburse Buyer’s expenses for
Buyer’s legal fees and due diligence fee in an amount not to exceed $3,000.

 



7

 

 

e. Corporate Existence.  So long as the Buyer beneficially owns any Series A
Shares, the Company shall maintain its corporate existence and shall not sell
all or substantially all of the Company’s assets, except with the prior written
consent of the Buyer.

 

f. Breach of Covenants.  If the Company breaches any of the covenants set forth
in this Section 4, and in addition to any other remedies available to the Buyer
pursuant to this Agreement, it will be considered an event of default under the
Certificate of Designation.

 

g. Failure to Comply with the 1934 Act.  So long as the Buyer beneficially owns
any Series A Shares, the Company shall comply with the reporting requirements of
the 1934 Act and the Company shall continue to be subject to the reporting
requirements of the 1934 Act; any breach of the foregoing shall be considered an
event of default under the Certificate of Designation.

 

h. Trading Activities.  Neither the Buyer nor its affiliates has an open short
position in the common stock of the Company and the Buyer agrees that it shall
not, and that it will cause its affiliates not to, engage in any short sales of
or hedging transactions with respect to the common stock of the Company.

 

5. Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to its transfer agent to issue certificates, registered in the name
of the Buyer or its nominee, for the Conversion Shares in such amounts as
specified from time to time by the Buyer to the Company upon conversion of the
Series A Shares in accordance with the terms of the Certificate of Designation
(the “Irrevocable Transfer Agent Instructions”).  In the event that the Company
proposes to replace its transfer agent, the Company shall provide, prior to the
effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions in a form as initially delivered pursuant to this Agreement
(including but not limited to the provision to irrevocably reserve shares of
common stock in the Reserved Amount (as defined in the Certificate of
Designation) signed by the successor transfer agent to Company and the Company.
Prior to registration of the Conversion Shares under the 1933 Act or the date on
which the Conversion Shares may be sold pursuant to an exemption from
registration, all such certificates shall bear the restrictive legend specified
in Section 2(j) of this Agreement.  The Company warrants that: (i) no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5, will be given by the Company to its transfer agent and that
the Securities shall otherwise be freely transferable on the books and records
of the Company as and to the extent provided in this Agreement and the
Certificate of Designation; (ii) it will not direct its transfer agent not to
transfer or delay, impair, and/or hinder its transfer agent in transferring (or
issuing)(electronically or in certificated form) any certificate for Conversion
Shares to be issued to the Buyer upon conversion of or otherwise pursuant to the
Certificate of Designation or this Agreement as and when required by thereby;
and (iii) it will not fail to remove (or direct its transfer agent not to remove
or impair, delay, and/or hinder its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any Conversion Shares issued to the Buyer upon
conversion of the Series A Shares of or otherwise pursuant to the Certificate of
Designation or this Agreement as and when required thereby.   If the Buyer
provides the Company and the Company’s transfer, at the cost of the Buyer, with
an opinion of counsel in form, substance and scope customary for opinions in
comparable transactions, to the effect that a public sale or transfer of such
Securities may be made without registration under the 1933 Act, the Company
shall permit the transfer, and, in the case of the Conversion Shares, promptly
instruct its transfer agent to issue one or more certificates, free from
restrictive legend, in such name and in such denominations as specified by the
Buyer.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Buyer, by vitiating the intent and
purpose of the transactions contemplated hereby.  Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5 may be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Section 5, that the Buyer shall
be entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate transfer, without the necessity
of showing economic loss and without any bond or other security being required.

 



8

 

 

6. Conditions to the Company’s Obligation to Sell.  The obligation of the
Company hereunder to issue and sell the Series A Shares to the Buyer at the
Closing is subject to the satisfaction, at or before the Closing Date of each of
the following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

 

a. The Buyer shall have executed this Agreement and delivered the same to the
Company.

 

b. The Buyer shall have delivered the Purchase Price in accordance with Section
1(b) above.

 

c. The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.

 

d. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

7. Conditions to The Buyer’s Obligation to Purchase.  The obligation of the
Buyer hereunder to purchase the Series A Shares at the Closing is subject to the
satisfaction, at or before the Closing Date of each of the following conditions,
provided that these conditions are for the Buyer’s sole benefit and may be
waived by the Buyer at any time in its sole discretion:

 

a. The Company shall have executed this Agreement and delivered the same to the
Buyer.

 



9

 

 

b. The Company shall have delivered to the Buyer the Series A Shares by way of
book entry as confirmed by the Company’s transfer agent in accordance with
Section 1(b) above.

 

c. The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to the Buyer, shall have been delivered to and acknowledged in
writing by the Company’s Transfer Agent.

 

d. The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at such time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.  The Buyer shall have received a
certificate or certificates, executed by the chief executive officer of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by the Buyer including, but not
limited to certificates with respect to the Board of Directors’ resolutions
relating to the transactions contemplated hereby.

 

e. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

f. No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect on the Company including, but not limited, to a change
in the 1934 Act reporting status of the Company or the failure of the Company to
be timely in its 1934 Act reporting obligations.

 

g. The Company’s transfer agent shall be engaged to act as the transfer agent
for the Series A Preferred Shares.

 

h. The Certificate of Designation shall be properly authorized and filed with
the Secretary of State of the State of Colorado and declared effective.

 

i. The Company shall file a Form 8A with the SEC prior to the consummation of
the transactions contemplated by this Agreement.  

 



10

 

 

8. Governing Law; Miscellaneous.

 

a. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the Eastern
District of New York.  The parties to this Agreement hereby irrevocably waive
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens.  The Company and Buyer waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.  
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement, the Series A Shares, the Certificate of Designation or any related
document or agreement by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 

b. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party.  

 

c. Headings.  The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.

 

d. Severability.  In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any provision hereof which may prove invalid or unenforceable under any
law shall not affect the validity or enforceability of any other provision
hereof.

 

e. Entire Agreement; Amendments.  This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the parties hereto.

 



11

 

 

f. Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, email, or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first (1st) business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second (2nd)  business day following the
date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first
occur.  The addresses for such communications shall be as set forth in the
heading of this Agreement with a copy by fax only to (which copy shall not
constitute notice) to Naidich Wurman LLP, 111 Great Neck Road, Suite 214, Great
Neck, NY 11021, Attn: Allison Naidich, facsimile: 516-466-3555, e-mail:
allison@nwlaw.com.  Each party shall provide notice to the other party of any
change in address.

 

g. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns.  Neither the
Company nor the Buyer shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other.  

 

h. Survival and Indemnification.  The representations and warranties and the
agreements and covenants set forth in this Agreement shall survive the closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the either party.  The Company agrees to indemnify and hold harmless
the Buyer and all their officers, directors, employees and agents for loss or
damage arising as a result of or related to any breach or alleged breach by the
Company of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred. The Buyer agrees to
indemnify and hold harmless the Company and all their officers, directors,
employees and agents for loss or damage arising as a result of or related to any
breach or alleged breach by the Buyer of any of its representations, warranties
and covenants set forth in this Agreement or any of its covenants and
obligations under this Agreement, including advancement of expenses as they are
incurred.

 

i. Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

j. No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

k. Remedies.  Each party acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the other party by vitiating the intent
and purpose of the transaction contemplated hereby.  Accordingly, each party
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by the other party of the provisions of this Agreement, that the
non-breaching party shall be entitled, in addition to all other available
remedies at law or in equity, and in addition to the penalties assessable
herein, to an injunction or injunctions restraining, preventing or curing any
breach of this Agreement and to enforce specifically the terms and provisions
hereof, without the necessity of showing economic loss and without any bond or
other security being required.

 



12

 

 

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

C-BOND SYSTEMS, INC.       By:                 Name: Scott Silverman   Title:
Chief Executive Officer  

 

BUYER       By:     Name:     Title: President  

 

AGGREGATE SUBSCRIPTION AMOUNT:

 

Number of Series A Preferred Shares purchased   96,000         Aggregate
Purchase Price:  $80,000.00 

 

13

 

 

EXHIBIT A

 

Certificate of Designation

 

See attached.

 

 

14

 

